Case 1:19-cv-00204-MAC-ZJH Document 10 Filed 06/05/20 Page 1 of 1 PageID #: 102




  UNITED STATES DISTRICT COURT                               EASTERN DISTRICT OF TEXAS


 JOSE MEJIA, JR.,                                §
                                                 §
                 Petitioner,                     §
                                                 §
 versus                                          §   CIVIL ACTION NO. 1:19-CV-204
                                                 §
 WARDEN, FCI BEAUMONT MEDIUM,                    §
                                                 §
                 Respondent.                     §

                  MEMORANDUM ORDER ADOPTING THE MAGISTRATE
                     JUDGE’S REPORT AND RECOMMENDATION
          Petitioner Jose Mejia, Jr., an inmate at the Federal Correctional Complex in Beaumont,

 Texas, proceeding pro se, brought this petition for writ of habeas corpus.

          The court referred this matter to the Honorable Zack Hawthorn, United States Magistrate

 Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this court.

 The      magistrate   judge   recommends granting     the   respondent’s     motion   to   dismiss.

 Additionally, the magistrate judge recommends denying the petition.

          The court has received and considered the Report and Recommendation of United States

 Magistrate Judge, along with the record, pleadings and all available evidence. No objections to

 the Report and Recommendation of United States Magistrate Judge were filed by the parties.

                                            ORDER
          Accordingly, the findings of fact and conclusions of law of the magistrate judge are

 correct, and the report of the magistrate judge is ADOPTED. It is

          ORDERED that the respondent’s motion to dismiss is GRANTED. A final judgment will

 be entered in this case in accordance with the magistrate judge’s recommendation.

           SIGNED at Beaumont, Texas, this 5th day of June, 2020.




                                            ________________________________________
                                                        MARCIA A. CRONE
                                                 UNITED STATES DISTRICT JUDGE
